  Case 3:19-cv-01537-BEN-JLB Document 20 Filed 12/02/19 PageID.137 Page 1 of 2




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
                              UNITED STATES DISTRICT COURT
15
16                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                          Case No. 3:19-cv-01537-BEN-JLB
18
19                     Plaintiffs,                 NOTICE OF VOLUNTARY DISMISSAL
                                                   OF PLAINTIFF PATRICK RUSS
20        vs.
21
   XAVIER BECERRA, in his official
22 capacity as Attorney General of
23 California, et al.,
24
                       Defendants.
25
26
27
28


                     NOTICE OF VOLUNTARY DISMISSAL OF PLAINTIFF PATRICK RUSS (CASE NO. 3:19-CV-01537-BEN-JLB)
 Case 3:19-cv-01537-BEN-JLB Document 20 Filed 12/02/19 PageID.138 Page 2 of 2




 1      TO THE COURT, CLERK OF THE COURT, AND TO ALL PARTIES
 2      PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure Rule
 3   41(a)(1)(A)(1), Plaintiff Patrick Russ hereby withdraws as a Plaintiff in this action.
 4
     Plaintiff’s withdrawal operates as a dismissal of the action, without prejudice; and it
 5
     applies only to Plaintiff Patrick Russ (and no other Plaintiff named in this action).
 6
 7
 8   December 2, 2019                            Respectfully submitted,
 9
                                                 Gatzke, Dillon & Ballance LLP
10
                                                      /s/ John W. Dillon
                                                 By: ______________________________
11
                                                         John Dillon
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -1-
                     NOTICE OF VOLUNTARY DISMISSAL OF PLAINTIFF PATRICK RUSS (CASE NO. 3:19-CV-01537-BEN-JLB)
